Judgment and order unanimously affirmed, with costs. No opinion. Present—Jenks, P. J., Carr, Mills, Rich and Putnam, JJ. The attention of attorneys who certify to service of a law clerkship in their office is called to the ruling in Matter of McGarey (167 App. Div. 931), against counting as part of clerkship time, days when the student also attends a law school. The construction there given of rule V" for admission of attorneys* that “the same period of time shall not be duplicated for different purposes ” will be strictly adhered to.

 Ct. App. Rules, Admission Attys., etc., rule 5.— [Rep.